Name: Commission Regulation (EEC) No 2349/79 of 24 October 1979 amending Regulation (EEC) No 1726/79 as regards in particular skimmed-milk powder denatured or processed into compound feedingstuffs pursuant to Regulation (EEC) No 1624/76 on the territory of another Member State
 Type: Regulation
 Subject Matter: agricultural activity;  processed agricultural produce;  trade;  tariff policy;  food technology
 Date Published: nan

 Avis juridique important|31979R2349Commission Regulation (EEC) No 2349/79 of 24 October 1979 amending Regulation (EEC) No 1726/79 as regards in particular skimmed-milk powder denatured or processed into compound feedingstuffs pursuant to Regulation (EEC) No 1624/76 on the territory of another Member State Official Journal L 269 , 26/10/1979 P. 0014 - 0015 Finnish special edition: Chapter 3 Volume 11 P. 0148 Greek special edition: Chapter 03 Volume 26 P. 0190 Swedish special edition: Chapter 3 Volume 11 P. 0148 COMMISSION REGULATION (EEC) No 2349/79 of 24 October 1979 amending Regulation (EEC) No 1726/79 as regards in particular skimmed-milk powder denatured or processed into compound feedingstuffs pursuant to Regulation (EEC) No 1624/76 on the territory of another Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1761/78 (2), and in particular Article 10 (3) thereof, Whereas, following the adoption of Commission Regulation (EEC) No 1725/79 of 26 July 1979 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves (3), Commission Regulation (EEC) No 1726/79 (4) adapts certain provisions inter alia of Commission Regulation (EEC) No 1624/76 of 2 July 1976 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State (5) ; whereas, under Article 5 of Regulation (EEC) No 1726/79, the said amendments to Regulation (EEC) No 1624/76 apply to products in respect of which customs export formalities are completed as from 1 January 1980, the date on which Regulation (EEC) No 1725/79 will replace Commission Regulation (EEC) No 990/72 (6), as last amended by Regulation (EEC) No 270/78 (7); Whereas the new provisions of Article 2 (5) of Regulation (EEC) No 1624/76 should apply to all skimmed-milk powder denatured or processed into compound feedingstuffs in the recipient Member State on or after 1 January 1980, with the exception of the provisions relating to the raw material employed ; whereas Regulation (EEC) No 1726/79 should therefore be amended; Whereas a material error should at the same time be corrected in the German version of Regulation (EEC) No 1726/79; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1726/79 is hereby amended as follows: 1. The first indent of the second paragraph of Article 5 shall be replaced by the following: "- the amendments to Regulation (EEC) No 1624/76: (a) the new version of Article 2 (1) and (4) of the said Regulation shall apply to skimmed-milk powder in respect of which customs export formalities are completed on or after 1 January 1980; (b) the new version of Article 2 (5) of the said Regulation shall apply to skimmed-milk powder denatured or processed into compound feedingstuffs in the recipient Member State on or after 1 January 1980 ; however, as regards the provisions relating to inspection of skimmed-milk powder either unprocessed or incorporated in a mixture, the provisions in force on 31 December 1979 shall continue to apply where products are involved in respect of which customs export formalities have been completed before 1 January 1980;". 2. In the German version of Article 2 (1), the wording of the fifth indent shall be replaced by the following wording: "- bei Erzeugnissen, die nach den Formeln in Abschnitt 1 des Anhangs unter Verwendung von Kupfer denaturiert wurden, entweder den tatsÃ ¤chlichen Kupfergehalt oder die HÃ ¶chstmenge des betreffenden Erzeugnisses, die mit anderen Bestandteilen vermischt werden darf, einmal zur Bereitung von Schweinefutter und zum anderen zur Bereitung von GeflÃ ¼gelfutter." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (1)OJ No L 148, 28.6.1968, p. 13. (2)OJ No L 204, 28.7.1978, p. 6. (3)OJ No L 199, 7.8.1979, p. 1. (4)OJ No L 199, 7.8.1979, p. 10. (5)OJ No L 180, 6.7.1976, p. 9. (6)OJ No L 115, 17.5.1972, p. 1. (7)OJ No L 40, 10.2.1978, p. 8. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1979. For the Commission Finn GUNDELACH Vice-President